Citation Nr: 0636888	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  00-25 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left leg disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a left leg disability. 

In November 2005, the Board remanded the claim for further 
development, and it is now before the Board for adjudication. 

FINDING OF FACT

The veteran has degenerative arthritis of the left hip that 
is related to a left thigh fracture in service.


CONCLUSION OF LAW

The criteria for service connection for a left leg disability 
have been met.  38 U.S.C.A. § 1131 (West 2002), 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2000, January 
2004, and December 2005; a rating decision in September 2000; 
a statement of the case in October 2000; and supplemental 
statements of the case in October 2004 and February 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2006 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served in an artillery unit in peacetime.  He 
contends that degenerative arthritis of his left hip was the 
result of a broken left femur in a vehicle accident in 
service.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service personnel records consist only of a Report of 
Transfer or Discharge (DD-214) and other certificates with 
dates of service.  No other service personnel or medical 
records could be recovered as they are suspected to have been 
destroyed in a fire.  Significant efforts to obtain 
additional service records by VA and the by veteran, with 
assistance of his congressional representative, were 
unsuccessful.  The DD-214 showed that the veteran's primary 
duty assignment was in an artillery unit stationed at Fort 
Lewis, Washington. 

In a May 2003 letter and in statements in June 2003, August 
2004, and January 2006, the veteran stated that his left 
femur was broken in a vehicle accident while he was stationed 
at Fort Lewis in July 1955.  He stated that his fracture was 
reduced and a pin inserted followed by six to eight weeks of 
hospitalization.  The pin was removed approximately a year 
later, prior to discharge.  In January 2006, he stated that 
he was unable to obtain statements from any witnesses or from 
his parents or sisters that could verify the occurrence of 
the injury.  

In July 2000, a VA radiologist interpreted a series of pelvic 
and left hip X-rays, noting mild degenerative changes in both 
hips but a normal hip joint.  Multiple views of the left hip 
showed degenerative changes with lipping of the superior and 
inferior acetabular rims and irregularity of the ischial 
tuberosity but no definite fracture.  There is no associated 
medical examination of record.  In October 2000, a VA 
examiner at the same medical center noted that he was seeing 
the veteran for the first time for complaints of left leg 
pain.  The examiner noted the veteran's report of a broken 
left leg 45 years earlier.  He did not refer to the July 2000 
X-rays or order a new series.  He made no diagnosis but 
prescribed medication for pain.  Outpatient treatment notes 
for the next two years showed VA treatment primarily for 
other conditions but with occasional notes of left hip pain 
and renewed prescription medication. 

In March 2003, the veteran underwent another series of pelvic 
and left hip X-rays.  Again, there is no associated medical 
examination.  The VA radiologist noted mild degenerative 
changes in the left hip, but the femoral heads and necks were 
intact with no fracture of the pelvis.  

In December 2005, a VA examiner reviewed the claims file and 
conducted a specific examination of the veteran's left hip.  
He noted that the veteran's report of riding in a truck with 
his foot on the dashboard when the truck hit a tree stump.   
The examiner stated that he presumed the impact caused 
sufficient pressure on the veteran's left lower extremity to 
result in the fracture of the femur.  He noted the veteran's 
report of open reduction and internal fixation with a rod, 
which was surgically removed nine months later.  On 
examination, he noted some limitation of motion of the left 
hip and pain on motion but no similar symptoms of the right 
hip.  He noted no dislocation, subluxation, inflammation, or 
other constitutional symptoms.  However, he did note that the 
veteran's gait was such that he placed more weight on the 
right leg.  He reviewed the March 2003 and concurrent X-rays 
and noted narrowing of the hip joint space and boney spurs 
that were unchanged from the earlier examination.  However, 
he noted no fractures or dislocation of the hip.   He 
diagnosed degenerative arthritis of the left hip with chronic 
flare-ups and limitation of motion.  Notably, he made no 
observations regarding residuals of the in-service injury 
such as X-ray indications of old fractures of the femur or 
old surgical scars from the reduction and pin procedures.  

The examiner stated that while the in-service fracture was 
not in the joint line, the energy of the injury that caused 
the fracture must have been transmitted to the left hip.  He 
also noted that the injury was to the left leg only and that 
the veteran's degenerative arthritis was in the left leg 
only.  He concluded that it was at least as likely as not 
that the fracture of the left femur in service accelerated 
the development of arthritis of the left hip. 

The Board concludes that service connection for a left hip 
disability is warranted.  The veteran has a diagnosis of 
degenerative arthritis of the left hip.  Evidence of the 
occurrence of an injury in service is thin but credible.  The 
veteran's description of the accident and subsequent course 
of treatment was specific and invariable.  The events were 
consistent with the circumstances of service.  Evidence such 
as statements from family or friends who may have independent 
knowledge of the injury or positive medical observations of 
indications of a healed fracture or incision scar is not 
available.  The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991).  However, the Board cannot 
reject the veteran's testimony without providing an adequate 
explanation of reasons for rejection.  Meyer v. Brown, 9 Vet. 
App. 425, 433 (1996).  This duty is heightened when service 
records are lost through no fault of the veteran.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  Absent any evidence 
challenging the credibility of the veteran's reports, the 
Board concludes that the veteran did suffer a fracture of the 
left femur in service. 

The Board also notes that the medical assessment of a 
relationship between the veteran's disability and injury in 
service is also thin but credible.  The December 2005 
examiner noted his review of the claims file which included 
previous examinations and X-ray interpretations.  Since there 
was no other evidence of injury, he based his assessment 
solely on the veteran's reports.  Bare transcription of lay 
history is not transformed into competent medical evidence 
merely because transcriber happens to be medical 
professional.  LeShore v. Brown, 8 Vet. App 406, 409 (1995).   
However, the Board may not reject a medical opinion solely on 
the rationale that it was based on a history provided by the 
veteran unless it is based on facts provided by the veteran 
that are determined to be inaccurate.  Wilson v. Derwinski, 2 
Vet App. 614, 618 (1992); Reonal v. Brown, 5 Vet. April. 458, 
460 (1993).

In this case, there is no evidence challenging the accuracy 
of the veteran's reported history.  The medical assessment is 
that an injury to the veteran's left leg in service caused 
the left hip disability.  The examiner found it important 
that the disease now manifests on one side of the body and 
not the other.  There is no contradictory medical evidence 
questioning the credibility of the assessment.  The examiner 
did not note residuals of a previous fracture or comment on 
the July 2000 X-ray showing degenerative changes in both 
hips.  However, he reviewed the file and was aware of the 
history, previous tests, and the absence of service medical 
records.  When a medical report is incomplete or confusing, 
the Board may send it back for clarification.  See 38 C.F.R. 
§ 4.2 (2006); Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  
That is not the case here.  If it were not to accept the 
medical opinion, the Board would be incorrectly substituting 
its own medical judgment for the rejected opinion.  Hardin v. 
West, 11 Vet. App 74, 79 (1998); see also Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A.
§ 5107(b).  In this case, the limited available evidence is 
in favor of the veteran, and his claim must be granted.




ORDER

Service connection for degenerative arthritis of the left hip 
is granted. 


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


